Citation Nr: 1525235	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-22 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of entitlement to Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967 and November 1968 to February 1970.  He died in March 2005.  The appellant in this case was married to the Veteran and now seeks recognition as his surviving spouse for purposes of entitlement to VA death benefits. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2011 determination of the VA Regional Office (RO) in Waco, Texas.

Following the issuance of the June 2013 statement of the case (SOC), additional pertinent evidence was associated with the claims file and waiver of initial RO consideration of this evidence was submitted.  See 38 C.F.R. § 20.1304 (2014).


FINDINGS OF FACT

1. The Veteran and the appellant were married in June 1968.
 
2. The Veteran died in March 2005.  Prior to his death, neither the Veteran nor the appellant obtained dissolution of marriage.
 
3.  The weight of the probative evidence of record shows that the Veteran and the appellant were separated and living apart at the time of the Veteran's death, and that the separation resulted from misconduct on the part of the Veteran without the fault of the appellant.

CONCLUSION OF LAW

The criteria are met for recognition of the appellant as the surviving spouse of the Veteran for purposes of VA death benefits.  38 U.S.C.A. §§ 101(3), 103, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.159 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the issue of entitlement to recognition as surviving spouse for the purpose of establishing eligibility for VA death benefits purposes, the Board finds that all notification and development action needed to fairly adjudicate this aspect of the appeal has been accomplished.

Analysis

The appellant contends that she is the Veteran's surviving spouse for the purposes of payment of VA death benefits.  Benefits under Chapters 13 of 38 U.S.C. may be paid to the surviving spouse of a veteran who died on or after January 1, 1957, who was married to the veteran for one year or more, or for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304; 38 C.F.R. § 3.54.  The same criteria apply to "spouses" attempting to show entitlement to any accrued benefits.  38 C.F.R. § 3.1000(d)(1).  Likewise, the same criteria apply to "spouses" attempting to show entitlement to any pension benefits.  38 U.S.C.A. § 1541.

Under 38 C.F.R. § 3.50(a), a spouse is a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j).  VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

The term "surviving spouse" means a person (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (i.e., continuous cohabitation) except where there was a separation that was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person of the opposite sex and held himself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

The appellant has the burden to show status as a surviving spouse by a preponderance of the evidence, in order to have standing.   See Colon v. Brown, 9 Vet. App. 104, 107-08 (1996).

Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation. 38 C.F.R. § 3.53(a).  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b). 

The evidence establishes that the Veteran and the appellant were married on June 1968, as established by a marriage certificate.  The Veteran died in March 2005 and the appellant reports that she and the Veteran separated initially in the 1970s due to abuse.  They reconciled in 1984 and again in 1996 and did not live together for any period of time after that date.  Although the Veteran and the appellant did not live together for at least a 9 year period prior to his death, the appellant contends that she is his surviving spouse as they had initially separated due to abuse from the Veteran.  See April 2015 Board hearing transcript.  

In Gregory v. Brown, 5 Vet. App. 108 (1993), the United States Court of Appeals for Veterans Claims (Court) identified a two-part test to determine whether a spouse can be deemed to have continuously cohabited with a Veteran even if a separation has occurred.  First, the spouse must be free of fault in the initial separation.  Id at 112.  Second, the separation must have been procured by the Veteran or due to the Veteran's misconduct, with the fault or the absence of fault to be determined based on an analysis of the conduct at the time of separation.  Id.  Certain conduct subsequent to the time of separation may be relevant in an appropriate case with respect to the question of fault at the time of separation, but the mere acts of seeking divorce and failing to reconcile are not in and of themselves relevant to such a question, and, standing alone, do not constitute evidence of fault at the time of separation.  Id.  In Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that under a proper interpretation of 38 C.F.R. § 3.53(b), a separation by mutual consent, without an intent to desert, does not break the continuity of cohabitation.  Id.

The appellant essentially argues that while she and the Veteran were separated and did not live together for at least 9 years prior to his death, they were still deemed to have continuously cohabitated as the initial separation was due to the Veteran's misconduct, i.e. spousal abuse.  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  38 C.F.R. § 3.53(b).  Here, there is no evidence of record to refute the appellant's contention regarding the reason for the initial separation.

The appellant reports spousal abuse occurred prior to the initial separation at Fort Bragg and military police were called multiple times, though no documentation was submitted.  

In support of the assertion of abuse, the appellant's mother stated the Veteran and the appellant did not live together continuously because the Veteran used to beat her up and went to jail several times for abuse.  She reported the Veteran threatened to shoot the appellant and send her home dead from Fort Bragg in a box.  See supporting statement regarding marriage dated November 23, 2009.  

VA treatment records indicate the Veteran had a history of violence and trouble with anger.  For example, in an August 22, 1991 VA treatment record the Veteran reported he left his wife of 21 years and admitted he had some problems with controlling his anger.  In an April 11, 2003 record the Veteran reported he was arrested for spousal abuse around 2000 and was on probation for one year. 

The Board notes the Veteran lived with another woman at the time of his death, who is now apparently deceased, that he had at least one child with another woman and that this woman was listed on his death certificate as his spouse.  See e.g., statement dated February 16, 2010 and Death Certificate filed March 30, 2005.  Further, on a VA Form 21-527 application received July 1981 the Veteran listed the same woman as his spouse.  Again, when the Veteran applied for VA benefits on a VA form 21-526 in December 1991 he listed this woman as his spouse, indicating marriage occurred on June [redacted], 1971.  When the Veteran applied for benefits on a VA Form 21-526 in November 1999, the Veteran indicated he did not want to list his spouse as a dependent, he did not live with her and the reason for separation was that they were incompatible.  However, none of this evidence expressly contradicts the appellant's statements regarding the initial cause of separation.  Furthermore, there is no divorce decree of record showing dissolution of the marriage between the Veteran and the appellant, and no marriage certificate showing that the Veteran ever married another individual.  Though "incompatible" was listed as the reason for separation, it remains unclear whether this is regarding the initial separation or subsequent separations.  

Although it is unclear how often the appellant and the Veteran communicated or would get back together with each other, the appellant asserted that their separation was due, in large part, to the Veteran's abuse.  The record confirms that the Veteran himself reported spousal abuse during the course of VA treatment, though no episodes were documented at the time of initial separation.  In the absence of contradictory information, the Board finds that the preponderance of the evidence indicates the initial separation was due to the misconduct of, or procured by, the Veteran without the fault of the appellant.  Therefore, the appellant is entitled to recognition as the surviving spouse of the Veteran.


ORDER

Entitlement to recognition of the appellant as the deceased Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


